Citation Nr: 1544251	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
 
5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

6.  Entitlement to service connection for a left knee disorder, status post meniscus repair. 

7.  Entitlement to service connection for lumbar spondylosis.

8.  Entitlement to service connection for right eye hypertropia, status post strabismus surgery.

9.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2008 to January 2010, from February 2011 to September 2011, and October 2012 to October 2014.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction resides with the RO in 
St. Petersburg, Florida.  

In the June 2015 rating decision, the RO denied service connection for depression and service connection for anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the claim as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for a cervical spine disorder; (2) service connection for GERD; (3) service connection for an acquired psychiatric disorder, to include depression and anxiety; (4) service connection for a left knee disorder, status post meniscus repair; (5) service connection for lumbar spondylosis; 
(6) service connection for right eye hypertropia status post strabismus surgery; and (7) service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's tinnitus was incurred during his first period of active duty service from December 2008 to January 2010.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus (an organic disease of nervous system) is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has experienced ringing in the ears since service.  In an April 2012 statement, the Veteran stated that he was exposed to acoustic trauma while in Iraq.  Although he wore hearing protection, these were noted to be small sponges that "fell out more times than not."  He reported being exposed to mortars and large weapons fire.  The Veteran further noted that he was not exposed to loud noises in his occupation or in recreational activities.  

The Veteran's DD Form 214 demonstrates that his military occupation specialty (MOS) was as "assault amphibious vehicle crewman" and that he served in Iraq.  The Board finds the Veteran's statements regarding exposure to loud noise during service credible.  Additionally, his MOS supports noise exposure during service. Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service.

The Board finds that the Veteran has a current tinnitus disability.  See April 2012 statement and September 2010 VA examination report.  The Veteran is competent to describe observable symptoms such as ringing in the ears as this is an observable symptom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

Next, the evidence demonstrates that the Veteran has continuously reported experiencing symptoms of tinnitus since service.  During a September 2010 VA examination, the Veteran stated that he was exposed to machine guns, grenades, and an amphibious assault vehicle while in service.  He reported bilateral tinnitus "most of the time."  The onset of the tinnitus was noted to have started two years ago (in approximately 2008).  The Veteran reported that, on one occasion during 50 caliber training, his hearing protection "loosened up" and there was someone firing next to him.  He stated that the ringing at that time was "the worst it's ever been."  Although not in the electronic claims file, the examiner discussed a June 2009 audiology note (reviewed in CPRS).  The examiner noted that the June 2009 treatment note (during the Veteran's first period of active duty service) indicated that the Veteran complained of intermittent bilateral tinnitus and difficulty hearing in groups.  An opinion as to the etiology of the Veteran's tinnitus was not provided by the examiner.

As noted above, the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as this is an observable symptom.  The Veteran's lay statements regarding exposure loud noises during service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  The Veteran also filed his claim for service connection for tinnitus in July 2010, only six month after separation from his first period of active duty service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  For these reasons, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for tinnitus is granted. 


REMAND

Right Knee Disorder

The Veteran maintains that he has experienced pain and swelling in the right knee since service.  The Veteran further reported that, at the time he filled out his post-deployment health assessments, he denied complaints of knee pain because he was not experiencing knee pain at that exact time.  See Veteran's April 2012 statement. 

The Veteran was afforded a VA examination in October 2010, where he reported the onset of his right knee pain as 2008.  He stated that, while preparing for deployment to Iraq in 2008, he started having right knee pain during physical training and running.  The Veteran reported that he continues to experience right knee pain.  X-ray imaging results during the October 2010 VA examination showed no significant degenerative changes and no significant abnormality was noted.  The examiner performed a physical examination and diagnosed the Veteran with patellofemoral syndrome of the right knee.  However, an opinion as to the etiology of the Veteran's right knee disorder was not provided.  

The Veteran later entered active duty again.  Notably, in a September 2014 treatment record (during the Veteran's most recent period of active duty service), it was noted that he Veteran had "chronic leg/knee pain."  

Since his last separation from service in October 2014, the Veteran has not been afforded a VA examination to evaluate his claimed right knee disability.  The most recent VA examination focused on his spine and left knee claims.  In view of the in-service indication of right knee symptoms and the assertions of a chronic knee disability that has persisted post-service, the Board finds that a remand is warranted to assist in determining the nature and etiology of any diagnosed right knee chronic disability.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Manlicon Issues

In a June 2015 rating decision, the RO denied the following issues: (1) service connection for a cervical spine disorder; (2) service connection for GERD; 
(3) service connection for an acquired psychiatric disorder, to include depression and anxiety (listed by the RO as service connection for depression and service connection for anxiety); (4) service connection for a left knee disorder, status post meniscus repair; (5) service connection for lumbar spondylosis; (6) service connection for right eye hypertropia status post strabismus surgery; and (7) service connection for a TBI.  

In July and August 2015 statements, and within one year of the appeal period, the Veteran asked for "reconsideration" of the previous denials.  The Board has construed these statements as timely notices of disagreement with the June 2015 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under these circumstances, the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA medical records that may have since come into existence.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right knee disability.  The VA examiner should thoroughly review the record, to include his service treatment records, as well as a complete copy of this remand, in conjunction with the examination.  All tests and studies deemed necessary shall be performed. The VA examiner is requested to specifically address the following:

(a)  Does the Veteran have a chronic right knee disability?  Why or why not? If so, please identify the diagnosis or diagnoses.  

(b) If so, for any and all diagnoses of the right knee, is it at least as likely as not (at least a 50% probability) that the right knee disability was incurred in, as a result of, or aggravated by (made chronically worse), his active duty service.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

3.  After completing the above actions, and any other development deemed necessary, the claim for service connection for a right knee disorder must be readjudicated.  If the benefit remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Issue a SOC to the Veteran and his representative concerning the claims for (1) service connection for a cervical spine disorder; (2) service connection for GERD; (3) service connection for an acquired psychiatric disorder, to include depression and anxiety; (4) service connection for a left knee disorder, status post meniscus repair; (5) service connection for lumbar spondylosis; (6) service connection for right eye hypertropia status post strabismus surgery; and 
(7) service connection for a TBI. 

The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


